DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on December 8, 2020.  Claims 1, 13 and 17 have been amended.  Claims 25 and 28 have been cancelled.  No claims have been added.  Claims 1-14, 17-23, 26-27 and 29-33 are pending in the application. 

Response to Amendment
 	Objection to Claim 13 has been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 112(b) of Claim 17 has been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 112(b) of Claim 20 has been withdrawn in view of applicant’s remarks. 
	Rejection under 35 USC § 112(d) of Claim 28 has been withdrawn in view of cancellation of claim 28.
Rejection under 35 USC § 112(d) of Claim 9 has been withdrawn in view of applicant’s remarks.
Rejections under 35 USC § 102 of Claims 1-5, 9, 18-19, 21-23 and 26-27 and 29-33 have been withdrawn in view of applicant’s amendments.  However, upon further search and consideration, new grounds of rejection have been made.
Rejections under 35 USC § 102 of Claims 25 and 28 have been withdrawn in view of cancellation of claims 25 and 28. 


Claim Objections
Claim 31 is objected to because of the following informalities:  Incorrect term.
Claim 31 recites: “…wherein the nitrogen dioxide reduction unit comprises an alkaline metal or an alkaline earth metal.”  The term “alkaline metal” is incorrect.  The correct term is “alkali metal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 18-19, 22-23, 26-27, 29-30, and 32-33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mussmann et al. (US Pat. Pub. No. 2014/0056789, hereinafter Mussmann).
In regards to Claims 1-3 and 33, Mussmann discloses a vehicle and an exhaust gas treatment system arranged to receive exhaust gases from an internal combustion engine, the system comprising an exhaust conduit and a selective catalytic reduction (SCR) catalyst (#3c) provided in the exhaust conduit, wherein the system comprises a nitrogen dioxide reducing unit (#1) provided in the exhaust conduit upstream of the SCR catalyst (#3c), wherein the nitrogen dioxide reducing unit (#1) is adapted to reduce, at a low temperature, nitrogen dioxide in exhaust gases received by the nitrogen dioxide reducing unit, wherein the nitrogen dioxide reducing unit (#1) is adapted to reduce nitrogen dioxide in the exhaust gases by storing of the nitrogen dioxide in the exhaust gases and wherein the nitrogen dioxide reducing unit is adapted to not store nitrogen dioxide in the exhaust gases at temperatures above 250°C (see figure 3 and paragraphs [0015]-[0016], [0024]-[0030] and [0046]; Mussmann discloses an exhaust treatment system comprising a diesel engine, an exhaust conduit, a precatalyst (#1) provided in the exhaust conduit and upstream of a selective catalytic reduction (SCR) catalyst (#3c).  The precatalyst (#1) which contains a nitrogen oxide storage material which can temporarily store nitrogen oxides from the raw emission, in particular at exhaust gas temperatures below 200ºC, so that NOx breakthroughs through the exhaust gas unit, for example during the cold start phase of the vehicle, can be prevented completely (encompasses the limitations of claims 2 and 3).  This is considered equivalent to wherein the nitrogen 
In regards to Claim 4, Mussmann discloses wherein the system comprises means for supplying ammonia to the exhaust gases when the temperature of exhaust gases are low (see figure 4 and paragraph [0057]; Mussman discloses that the entry temperature T1 in the precatalyst (#1) is about 200ºC, which is when the temperature of the exhaust gases are low, and from a running time of 165 seconds onwards, an aqueous urea solution is injected, and therefore, the temperature of exhaust gases are low.).
In regards to Claim 18, Mussmann discloses wherein the nitrogen oxide reducing unit (#1 precatalyst) and the SCR catalyst (#3c) are formed by two separate bricks (see figure 3).
In regards to Claim 19, Mussmann discloses wherein the nitrogen dioxide reducing unit (#1 precatalyst) and the SCR catalyst (#3c) present different active materials (see paragraphs [0051] and [0053]; Mussmann discloses the precatalyst (#1) comprises a nitrogen dioxide storage material comprising cerium oxide and the SCR catalyst (#3c) comprises an iron-zeolite catalyst.).
In regards to Claim 22, Mussmann discloses wherein the nitrogen dioxide reducing unit is adapted to reduce nitrogen dioxide in the exhaust gases at temperatures below 200ºC (see paragraph [0046]; Mussmann discloses wherein the precatalyst (#1) contains a nitrogen oxide storage material which can temporarily store nitrogen oxides from the raw emission, in particular at exhaust gas temperatures below 200ºC, so that NOx breakthroughs through the exhaust gas unit, for example during the cold start phase of the vehicle, can be prevented completely.).
Claim 23, Mussmann discloses wherein the nitrogen dioxide reducing unit is adapted to reduce nitrogen dioxide in the exhaust gases at temperatures below 200ºC (see figure 4 and paragraphs [0046] and [0057]; Mussmann discloses wherein the precatalyst (#1) contains a nitrogen oxide storage material which can temporarily store nitrogen oxides from the raw emission, in particular at exhaust gas temperatures below 200ºC, so that NOx breakthroughs through the exhaust gas unit, for example during the cold start phase of the vehicle, can be prevented completely.  This is considered equivalent to wherein the nitrogen dioxide reducing unit is adapted to not reduce nitrogen dioxide in the exhaust gases at temperatures above 200ºC).
In regards to Claim 26, Mussmann discloses wherein the nitrogen dioxide reducing unit (#1) is adapted to reduce the nitrogen dioxide by adsorption of the nitrogen dioxide (see paragraph [0046]). 
In regards to Claim 27, Mussmann discloses wherein the nitrogen dioxide reducing unit is adapted to release adsorbed nitrogen dioxide at temperatures above 200ºC (see figure 4 and paragraphs [0046] and [0057]; Mussmann discloses wherein the precatalyst (#1) contains a nitrogen oxide storage material which can temporarily store nitrogen oxides from the raw emission, in particular at exhaust gas temperatures below 200ºC, so that NOx breakthroughs through the exhaust gas unit, for example during the cold start phase of the vehicle, can be prevented completely.  This is considered equivalent to wherein the nitrogen dioxide reducing unit is adapted to release adsorbed nitrogen dioxide at temperatures above 200ºC.).
Claim 29, Mussmann discloses wherein the nitrogen dioxide reducing unit (#1) comprises barium oxide, cerium oxide, and/or aluminum oxide (see paragraph [0051]). 
In regards to Claim 30, Mussmann discloses wherein the system comprises means for supplying ammonia (#3a) to the exhaust gases, upstream of the SCR catalyst (#3c) and downstream of the nitrogen dioxide reducing unit (#1) (see figure 3).
In regards to Claim 32, Mussmann discloses wherein the system comprises in addition to the nitrogen dioxide reducing unit an oxidation catalyst provided in the exhaust conduit (see paragraph [0051]; Mussmann discloses wherein precatalyst (#1) comprises a DOC catalytic component and a nitrogen oxide storage material, and therefore, the system as disclosed by Mussmann discloses an oxidation catalyst in addition to the nitrogen dioxide reducing unit.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann.
In regards to Claim 5, Mussmann discloses wherein the system comprises means for supplying ammonia to the exhaust gases, upstream of the SCR catalyst, at exhaust gas temperatures of about 200ºC (see figure 4 and paragraph [0057]).
Although Mussmann is silent in regards to wherein the supply of ammonia to the exhaust gases occurs at exhaust gas temperatures below 200ºC, the temperature of about 200ºC is so close to the claimed value of below 200ºC, that it is reasonably expected to function in the same manner, and hence, it is considered obvious to supply the ammonia at exhaust gas temperatures below 200ºC and expect a substantially similar result.  See MPEP 2144.05.
In regards to Claim 9, Mussmann discloses the system as recited in claim 1.  Although Mussmann is silent in regards to wherein the nitrogen dioxide reducing unit is arranged to reduce nitrogen dioxide in the exhaust gases by deposition in the nitrogen dioxide reducing unit of ammonium nitrate provided by a reaction of the nitrogen dioxide 
In regards to Claim 17, Mussmann discloses the system as recited in claim 1.  Mussmann further discloses wherein the precatalyst (#1) comprises honeycomb substrate containing an oxidation-active catalytic component and a nitrogen oxide storage material, i.e. nitrogen dioxide reducing unit, coated on the honeycomb substrate (see paragraph [0051]).  In view of this, it is considered obvious, absent evidence to the contrary, that the precatalyst (#1), i.e. nitrogen dioxide reducing unit, is formed by zone coating of an integrated element, as claimed by the applicant.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann in view of Nishioka et al. (US Pat. Pub. No. 2007/0036694, hereinafter Nishioka).
In regards to Claims 6 and 7, Mussmann discloses the system as recited in claim 5.  Mussmann further discloses wherein the means for supplying ammonia (#3a) comprises means to inject a precursor (urea) into the exhaust conduit (see figure 3 and paragraphs [0051] and [0057]).  Mussmann fails to disclose an ammonia production catalyst adapted to produce ammonia from the injected precursor at exhaust gas temperatures below 200ºC, and wherein the exhaust conduit comprises a main conduit 
However, Nishioka teaches an exhaust aftertreatment system for the effective removal of nitrogen oxides in exhaust gas by using urea water as a reductant (see paragraph [0002]).  In the exhaust aftertreatment system a urea injector (dosing device) for dosing urea water to exhaust gas and developing the reduction of NOx on a denitration catalyst (SCR) for cleaning of the exhaust gas is required to satisfy two points, (a) a first point for quickly hydrolyzing the added urea to produce ammonia and (b) a second point of uniformly dispersing the produced ammonia in the exhaust gas for reaction with NOx on the denitration catalyst (SCR) (see paragraph [0008]). 
Nishioka further teaches the exhaust aftertreatment system comprises a urea water dosing section, wherein the urea water dosing section comprises an injector (#10) for injecting urea water into a bypass pipe (#15) through which part of the exhaust gas flows.  More specifically, the bypass pipe (#15) bypasses a part of the exhaust gas passage (#1).  After dosing the urea water to be bypassed gas from the injector (#16), the bypassed gas passes through a hydrolysis catalyst (#18), i.e. ammonia producing catalyst, to promote the hydrolysis reaction of urea, thereby producing ammonia (see figure 7 and paragraph [0092]).  Gas in the mixed state of the bypassed gas and ammonia is merged with a main flow of the exhaust gas (#1) and with the mixing of the bypassed gas and the main exhaust gas, the exhaust gas mixed with the ammonia is passed through the denitration catalyst (#6) to remove NOx (see paragraph [0093]).  The hydrolysis catalyst, i.e. ammonia producing catalyst, is effective at assisting in the x at low temperatures (see paragraph [0095]). 
Examiner notes that although Nishioka is silent in regards to wherein the ammonia production catalyst is adapted to produce ammonia from the injected precursor at exhaust gas temperatures below 200ºC, Nishioka teaches substantially the same ammonia production catalyst as claimed by the applicant.  Therefore, it is considered reasonably obvious that Nishioka’s ammonia production catalyst will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is identical to that of the claims, claimed functions are presumed to be prima facie obvious.  See MPEP 2112.01.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the exhaust gas treatment system as disclosed by Mussman by having an ammonia production catalyst adapted to produce ammonia from the injected precursor at exhaust gas temperatures below 200°C, and wherein the exhaust conduit comprises a main conduit and a bypass conduit, the bypass conduit being branched from the main conduit and arranged to reintroduce exhaust gases into main conduit upstream of the SCR catalyst, the ammonia production catalyst being located in the bypass conduit, as claimed by the applicant, with a reasonable expectation of success, as Nishioka teaches an exhaust aftertreatment system for the effective removal of nitrogen oxides in exhaust gas by using urea water as a reductant, wherein the exhaust aftertreatment system comprises a urea water dosing section comprising an injector for injecting urea water into a bypass pipe through which part of the exhaust gas flows, wherein the bypass pipe branches and bypasses a part of the exhaust gas x , wherein the hydrolysis catalyst is effective at assisting in the conversion of urea water to ammonia when the exhaust temperature is low and thus, assisting on the removal of NOx at low temperatures (see paragraph [0095]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mussmann in view of Quaade et al. (US Pat. Pub. No. 2013/0118152, hereinafter Quaade). 
In regards to Claim 8, Mussmann discloses the system as recited in claim 5, but fails to disclose wherein the means for supplying ammonia comprises means for receiving ammonia in solid form.
However, Quaade teaches the application of solid ammonia storage materials as sources for a gas in a gas ammonia consuming process, by making the gas available by thermal desorption (see paragraph [0001]).  Quaade teaches that ammonia is a widely used chemical as reductant for the selective catalytic reduction of NOx in exhaust gas from combustion processes, and for most applications, and in particular in automotive application, the storage of ammonia in the form of a pressurized liquid is a vessel is too hazardous.  Urea is safe, but an indirect and impractical method for mobile transport of ammonia since it requires urea to be transformed into ammonia by a complex process involving spray, evaporation, thermolysis and hydrolysis which is difficult to achieve under driving conditions with low engine low or cold weather (see paragraph [0004]).  
x from the exhaust gas of an internal combustion engine by selective catalytic reduction, wherein the storage gas is ammonia and the storage material is a metal ammine complex salt, i.e. means for receiving ammonia in solid form (see paragraph [0066]).   The exhaust system comprises a small storage unit (#1) with an ammonia storage material (metal ammine complex salt) (#3), that can release ammonia absorbed gas from a storage material by means of heating (#2), a dosing valve (#8), i.e. means for supplying ammonia, for supplying ammonia gas from the storage unit (#1) to an exhaust passage (#12) of an internal combustion engine (#11), wherein the exhaust gas passes and mixes with the ammonia gas supplied through an SCR catalyst (#13) for reduction of NOx from the engine (#1) (see paragraph [0069]). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Mussmann by substituting a known ammonia supplying means with another known ammonia supplying means, such as the means for supplying ammonia comprising means for receiving ammonia in solid form, as claimed by the applicant, with a reasonable expectation of success, as Quaade teaches the application of solid ammonia storage materials as sources for a gas in a gas ammonia consuming process by making the gas available by thermal desorption, and a device and exhaust system for reducing NOx from the exhaust gas of an internal combustion engine by selective catalytic reduction, wherein the storage x from the engine, wherein ammonia storage methods for storing ammonia in solid form and releasing the ammonia gas for further use, is a great alternative for storing ammonia for the removal of NOx by selective catalytic reduction as it can circumvent the safety hazards of pressurized liquid ammonia and eliminate the problem with the conversion of a liquid reductant  (see paragraphs [0005] and [0069]).
Claims 10-14, 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann in view of Spurk et al. (US Pat. Pub. NO. 2013/0156668, hereinafter Spurk).
In regards to Claim 10, Mussmann discloses the system as recited in claim 1, but fails to disclose wherein the system further comprises means for supplying ammonia upstream of the nitrogen dioxide reducing unit, the nitrogen dioxide reducing unit and the SCR catalyst being adapted so that in the nitrogen dioxide reducing unit ammonium nitrate (NH4NO3) is formed from ammonia and nitrogen dioxide faster than ammonium nitrate is formed from ammonia and nitrogen dioxide in the SCR catalyst.
However, Spurk teaches a catalyst for the removal of nitrogen oxides from the exhaust gas of diesel engines (see paragraph [0001]).   The catalyst consists of a support 
Spurk further teaches that the inventive catalyst is suitable for removal of nitrogen oxides from the exhaust gas of diesel engines. Although the catalyst has the ability to store nitrogen oxides, it is not operated cyclically in alternately rich and lean exhaust gas. The exhaust gas to be cleaned has an air ratio λ greater than 1, and is passed over the inventive catalyst for Denoxing. Preference is given to adding ammonia or a compound decomposable to ammonia as a reducing agent from a source independent of the engine to the exhaust gas to be cleaned prior to entry into the catalyst, i.e. means for supplying ammonia upstream of the nitrogen dioxide reducing unit.  Particular preference is given to the use of urea as the compound decomposable to ammonia, in which case this is not supplied to the exhaust gas to be cleaned until the temperatures are higher than or equal to 180ºC.  At temperatures lower than or equal to 200ºC, the inventive catalyst over which the exhaust gas to be cleaned is passed stores nitrogen oxides in the form of nitrates. At temperatures higher than 200ºC, these nitrogen oxides are released again. Still over the inventive catalyst, the selective catalytic reduction thereof with ammonia proceeds to give nitrogen (see paragraph [0026]).

Examiner notes that although Musmmann, as modified above, is silent in regards to wherein the nitrogen dioxide reducing unit and the SCR catalyst are being adapted so that in the nitrogen dioxide reducing unit ammonium nitrate (NH4NO3) is formed from ammonia and nitrogen dioxide faster than ammonium nitrate is formed from ammonia and nitrogen dioxide in the SCR catalyst, Mussmann, as modified above, discloses substantially the same nitrogen dioxide reducing unit adapted to reduce nitrogen dioxide 
In regards to Claim 11, Mussmann, in view of Spurk, discloses the system as recited in claim 10.  Although Mussmann, as modified above, is silent in regards to wherein the nitrogen dioxide reducing unit is arranged to store the ammonium nitrate formed in the nitrogen dioxide reducing unit, Mussmann, as modified above, discloses substantially the same nitrogen dioxide reducing unit as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary that Mussmann’s nitrogen dioxide reducing unit, as modified above, will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 12, Mussmann, in view of Spurk, discloses the system as recited in claim 11. Although Mussmann, as modified above, is silent in regards to wherein the nitrogen dioxide reducing unit presents a length and/or a site density so as for the nitrogen dioxide reducing unit to form the ammonium nitrate from the ammonia and substantially all nitrogen dioxide reaching the nitrogen dioxide reducing unit, and to store substantially all the formed ammonium nitrate, Mussmann, as modified above, discloses 
In regards to Claim 13, Mussmann, in view of Spurk, discloses the system as recited in claim 11.  Although Mussmann, as modified above, is silent in regards to wherein the nitrogen dioxide reducing unit and the SCR catalyst are arranged so that the ammonium nitrate stored in the nitrogen dioxide reducing unit is not released from the nitrogen dioxide reducing unit below a temperature in the SCR catalyst at which at least one product formed by a decomposition of the ammonium nitrate stored in the nitrogen dioxide reducing unit is converted in the SCR catalyst, Mussmann, as modified above, discloses substantially the same nitrogen dioxide reducing unit as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Mussmann’s nitrogen dioxide reducing unit, as modified above, will function in the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 14, Mussmann, in view of Spurk, discloses the system as recited in claim 11.  Although Mussmann, as modified above, is silent in regards to wherein the nitrogen dioxide reducing unit is arranged so that the ammonia nitrate stored in the nitrogen dioxide reducing unit is not released from the nitrogen dioxide reducing 
In regards to Claim 20, Mussmann discloses the system as recited in claim 1, but fails to disclose wherein the nitrogen dioxide reducing unit comprises a copper zeolite and/or an iron zeolite.
However, Spurk teaches a catalyst for the removal of nitrogen oxides from the exhaust gas of diesel engines (see paragraph [0001]).   The catalyst consists of a support body of a length L and of a catalytically active coating composed of one or more material zones comprising: (1) a zeolite or a zeolite-like compound containing 1-10% copper, and (2) at least one compound selected from the group comprising of barium oxide, alkali metal oxide, lanthanum oxide, and mixtures thereof. In addition, the catalytically active coating, in preferred embodiments of the inventive catalyst, additionally comprises cerium oxide and/or cerium/zirconium mixed oxide. Cerium oxides or cerium/zirconium mixed oxides, especially when they are cerium-rich, i.e. have cerium oxide contents greater than 40% by weight, more preferably greater than 60% by weight, based in each case on the total weight of the cerium/zirconium mixed oxide, have a promoting effect on the nitrogen oxide storage capacity in the low-temperature range to 200ºC. The effect of this catalyst composition is that the nitrogen oxides present in the exhaust gas to be cleaned can be 
Since Mussmann teaches the precatalyst (#1) comprises a nitrogen oxide storage material comprising cerium oxide, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Mussmann by having the nitrogen dioxide reducing unit to further comprise a copper zeolite and/or an iron zeolite, as claimed by the applicant, with a reasonable expectation of success, as Spurk teaches a catalyst for the removal of nitrogen oxides from the exhaust gas of diesel engines, wherein the catalyst consists of a support body of a length L and of a catalytically active coating composed of one or more material zones comprising: (1) a zeolite or a zeolite-like compound containing 1-10% copper, (2) at least one compound selected from the group comprising of barium oxide, alkali metal oxide, lanthanum oxide, and mixtures thereof, and (3) cerium oxide whereby the effect of this catalyst composition is that the nitrogen oxides present in the exhaust gas to be cleaned can be stored in the catalyst in the form of nitrates at temperatures less than or equal to 200ºC, and hence, have a promoting effect on the nitrogen oxide storage capacity in the low-temperature range to 200ºC (see paragraphs 0012]-[0017]).
In regards to Claim 31, Mussmann discloses the system as recited in claim 1, but fails to disclose wherein the nitrogen dioxide reducing unit comprises an alkali metal or an alkaline earth metal. 
However, Spurk teaches a catalyst for the removal of nitrogen oxides from the exhaust gas of diesel engines (see paragraph [0001]).   The catalyst consists of a support body of a length L and of a catalytically active coating composed of one or more material 
Since Mussmann teaches the precatalyst (#1) comprises a nitrogen oxide storage material comprising cerium oxide, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Mussmann by having the nitrogen dioxide reducing unit to further comprise an alkali metal or an alkaline earth metal, as claimed by the applicant, with a reasonable expectation of success, as Spurk teaches a catalyst for the removal of nitrogen oxides from the exhaust gas of diesel engines, wherein the catalyst consists of a support body of a length L and of a catalytically active coating composed of one or more material zones comprising: (1) a zeolite or a zeolite-like compound containing 1-10% copper, (2) at least one compound selected from the group comprising of barium oxide, alkali metal oxide, lanthanum oxide, and mixtures thereof, and (3) cerium oxide whereby the effect of this .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mussmann in view of Mital et al. (US Pat. Pub. No. 2010/0319320, hereinafter Mital).
In regards to Claim 21, Mussmann discloses the system as recited in claim 1, but fails to disclose wherein the SCR catalyst comprises an oxide of vanadium.  
	Hoever, Mital discloses an exhaust gas treatment system arranged to receive exhaust gases from an internal combustion engine and a vehicle comprising the exhaust gas treatment system. The exhaust gas treatment system comprising an exhaust conduit (#14) and a selective catalytic reduction (SCR) catalyst (#18, #40) provided in the exhaust conduit (#14), wherein the system comprises a nitrogen dioxide reducing unit (#16) provided in the exhaust conduit upstream of the SCR catalyst (#18, #40), wherein the nitrogen dioxide reducing unit (#16) is adapted to reduce, at a low temperature, nitrogen dioxide in exhaust gases received by the nitrogen dioxide reducing unit (#16), wherein the nitrogen dioxide reducing unit (#16) is adapted to reduce nitrogen dioxide in the exhaust gases by storing of the nitrogen dioxide in the exhaust gases (#16) (see figure 1 and paragraphs [0020],  [0033]-[0035] and [0038]; Mital discloses a LNT catalyst (#16) comprising a NOx storage material, which is an adsorbent in the LNT catalyst, which reduces the nitrogen dioxide by storage of the nitrogen dioxide by adsorption of the nitrogen dioxide at low temperatures, and a selective catalytic reduction (SCR) catalyst (#18 two way catalyst including U-SCR #40) disposed downstream of the LNT catalyst 
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Mussmann by substituting a known SCR catalyst for another known SCR catalyst, such as comprising an oxide of vanadium, as claimed by the applicant, with a reasonable expectation of success, as Mital teaches an exhaust gas treatment system comprising an exhaust conduit, a selective catalytic reduction (SCR) catalyst provided in the exhaust conduit, and a nitrogen dioxide reducing unit provided in the exhaust conduit upstream of the SCR catalyst, wherein the nitrogen dioxide reducing unit is adapted to reduce by storing, at a low temperature, nitrogen dioxide in exhaust gases received by the nitrogen dioxide reducing unit, and the selective catalytic reduction (SCR) catalyst may comprise a substrate with a surface coated with a catalytically active amount of a base metal catalyst, such as vanadium oxide, wherein the use of a base metal catalyst allows conversion of the nitrogen oxides without the use of precious metals (see paragraphs [0038]-[0039]).

Response to Arguments
Applicant’s arguments with respect to Mital have been considered but are moot because Mital is now used under a different interpretation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/JELITZA M PEREZ/Primary Examiner, Art Unit 1774